DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 are pending. 

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/122,197, filed on 09/05/2018.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,855,530 (application no. 16/122,197). Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope claims of the instant application are disclosed in entirety within the narrower scope of the parent application. 

Instant Application 17/090403
U.S. Patent No. 10,855,530
1. A method for implementing a composed virtual private network (VPN), comprising: determining a service type and a plurality of access points; determining a plurality of segment VPNs based on the service type and the plurality of access points; and obtaining a composed VPN based on the plurality of segment VPNs.
1. A method for implementing a composed virtual private network (VPN), comprising: determining a service type and a plurality of access points; determining a plurality of segment VPNs based on the service type and the plurality of access points; obtaining a composed VPN based on the plurality of segment VPNs; and outputting composed VPN information describing a plurality of access points of the composed VPN.
2. The method of claim 1, further comprising: outputting composed VPN information describing a plurality of access points of the composed VPN.
1. A method for implementing a composed virtual private network (VPN), comprising: determining a service type and a plurality of access points; determining a plurality of segment VPNs 

2. The method according to claim 1, wherein the determining the plurality of segment VPNs based on the service type and the access points comprises: determining the plurality of segment VPNs by inputting the service type and the access points to a composed VPN model.
4. The method of claim 1, further comprising: searching for a service access path of an access point on the composed VPN; and deleting all objects on the service access path of the access point.
3. The method according to claim 1, wherein the method further comprises: searching for a service access path of an access point on the composed VPN; and deleting all objects on the service access path of the access point.
5. The method of claim 1, further comprising: determining that the composed VPN needs to be deleted; and 


5. The method of claim 1, further comprising: outputting segment VPN information describing the plurality segment VPNs.
7. The method of claim 1, wherein the composed VPN is an L3 VPN and the plurality of segment VPNs comprises an L2 VPN and an L3 VPN.
6. The method of claim 1, wherein the composed VPN is an L3 VPN and the plurality of segment VPNs comprises an L2 VPN and an L3 VPN.
8. The method of claim 1, wherein the composed VPN and a first segment VPN of the plurality of segment VPNs belong to different layers respectively.
7. The method of claim 1, wherein the composed VPN and a first segment VPN of the plurality of segment VPNs belong to different layers respectively.
9. An apparatus for implementing a composed virtual private network (VPN), comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one 


8. An apparatus for implementing a composed virtual private network (VPN), comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: determine a service type and a plurality of access points; determine a plurality of segment VPNs based on the service type and the access points; obtain a composed VPN based on 

9. The apparatus according to claim 8, wherein the programming instructions instruct the at least one processor to: determine the plurality of segment VPNs by inputting the service type and the access points to a composed VPN model.
12. The apparatus of claim 9, wherein the programming instructions instruct the at least one processor to: search for a service access path of an access point on the composed VPN; and delete all objects on the service access path of the access point.
10. The apparatus according to claim 8, wherein the programming instructions instruct the at least one processor to: search for a service access path of an access point on the composed VPN; and delete all objects on the service access path of the access point.



13. The apparatus of claim 9, wherein the programming instructions instruct the at least one processor to: determine that the composed VPN needs to be deleted; and 


12. The apparatus of claim 8, wherein the programming instructions instruct the at least one processor to: output segment VPN information describing the plurality segment VPNs.
15. The apparatus of claim 9, wherein the composed VPN is an L3 VPN and the plurality of segment VPNs comprises an L2 VPN and an L3 VPN.
13. The apparatus of claim 8, wherein the composed VPN is an L3 VPN and the plurality of segment VPNs comprises an L2 VPN and an L3 VPN.
16. The apparatus of claim 9. wherein the composed VPN and a first segment VPN of the plurality of segment VPNs belong to different layers respectively.
14. The apparatus of claim 8, wherein the composed VPN and a first segment VPN of the plurality of segment VPNs belong to different layers respectively.



Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 7-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US 2010/0165928 hereafter Chen in view of Guichard et al, US 2007/0058638 hereafter Guichard. 

As for claim 1, Chen discloses:
A method for implementing a composed virtual private network (VPN), comprising: 
(Chen, [0035], Determining the application/service type based on the application field) and a plurality of access points (Chen, [0034]-[0037], Determining the access points based on the AP database); 
determining a plurality of segment VPNs based on the service type and the plurality of access points (Chen, [0012], [0048], Determining segmentation of access points (a plurality of segment VPNS) based on the type of service and the plurality of access points).

Chen does not explicitly disclose obtaining a composed VPN based on the plurality of segment VPNs.

However, Guichard discloses obtaining a composed VPN based on the plurality of segment VPNs (Guichard, [0007], Obtaining a layer 3 (composed) VPN based on the plurality of layer 2 VPN segments).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with obtaining a composed VPN based on the plurality of segment VPNs as taught by Guichard to provide more efficient network segmentation model that simplifies provisioning and optimizing computational requirements (Guichard, [0003]).

As for claim 7, Chen does not explicitly disclose:


However, Guichard discloses the composed VPN is an L3 VPN and the plurality of segment VPNs comprises an L2 VPN and an L3 VPN (Guichard, [0007], The layer 3 (composed) VPN and the plurality of layer 2 VPN segments).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with composed VPN is an L3 VPN and the plurality of segment VPNs comprises an L2 VPN and an L3 VPN as taught by Guichard to provide more efficient network segmentation model that simplifies provisioning and optimizing computational requirements (Guichard, [0003]).

As for claim 8, Chen does not explicitly disclose:
The composed VPN and a first segment VPN of the plurality of segment VPNs belong to different layers respectively.

However, Guichard discloses the composed VPN and a first segment VPN of the plurality of segment VPNs belong to different layers respectively (Guichard, [0007], The layer 3 (composed) VPN and the plurality of layer 2 VPN segments which are different layers).

(Guichard, [0003]).

As for claim 9, Chen discloses:
An apparatus for implementing a composed virtual private network (VPN), comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: 
determine a service type (Chen, [0035], Determining the application/service type based on the application field) and a plurality of access points (Chen, [0034]-[0037], Determining the access points based on the AP database); 
determine a plurality of segment VPNs based on the service type and the plurality of access points (Chen, [0012], [0048], Determining segmentation of access points (a plurality of segment VPNS) based on the type of service and the plurality of access points).

Chen does not explicitly disclose obtain a composed VPN based on the plurality of segment VPNs.

However, Guichard discloses obtain a composed VPN based on the plurality of segment VPNs (Guichard, [0007], Obtaining a layer 3 (composed) VPN based on the plurality of layer 2 VPN segments).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with obtain a composed VPN based on the plurality of segment VPNs as taught by Guichard to provide more efficient network segmentation model that simplifies provisioning and optimizing computational requirements (Guichard, [0003]).

As for claim 15, Chen does not explicitly disclose:
The composed VPN is an L3 VPN and the plurality of segment VPNs comprises an L2 VPN and an L3 VPN.

However, Guichard discloses the composed VPN is an L3 VPN and the plurality of segment VPNs comprises an L2 VPN and an L3 VPN (Guichard, [0007], The layer 3 (composed) VPN and the plurality of layer 2 VPN segments).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with composed VPN is an L3 VPN and the plurality of segment VPNs comprises an L2 VPN and an L3 (Guichard, [0003]).

As for claim 16, Chen does not explicitly disclose:
The composed VPN and a first segment VPN of the plurality of segment VPNs belong to different layers respectively.

However, Guichard discloses the composed VPN and a first segment VPN of the plurality of segment VPNs belong to different layers respectively (Guichard, [0007], The layer 3 (composed) VPN and the plurality of layer 2 VPN segments which are different layers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with composed VPN and a first segment VPN of the plurality of segment VPNs belong to different layers respectively as taught by Guichard to provide more efficient network segmentation model that simplifies provisioning and optimizing computational requirements (Guichard, [0003]).

Allowable Subject Matter

Claims 2-6 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Conte et al, US 9,276,816 discloses a network container provides complete logical segmentation from other network containers, of the plurality, on the physical network infrastructure; receiving a set of one or more parameters specifying a configuration state for the requested network container; populating one or more templates using the parameters and a network container profile associated with the requested network container. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469